TUCHER, Judge
(concurring in part and dissenting in part).
I concur with the majority decision on Assignments II, IV, V, and VI. I dissent from the decision on Assignments I and III.
I agree with the majority opinion that admission of the underlying details of SR’s secret — * * ^[REDACTED]* * * — was subject to some limitation under Military Rule of Evidence (M.R.E.) 412. I would find, however, that the military judge abused his discretion when he prohibited the defense from cross-examining SR on her false statement to Appellant * * ^[REDACTED]* * *, since this evidence was highly probative of the defense theory that SR engaged in a pattern of fabrication to avoid discipline. As discussed below, I believe that the military judge erred when he decided the admissibility of this evidence based on his own credibili*564ty determination of the only two witnesses involved. The military judge also erred in not considering important factors that favored admission of the defense evidence, including that the Government made first use of evidence of SR’s secret in its case-in-chief to prove that she was extorted and coerced into sexual relations with Appellant; that SR’s credibility was a key element in an otherwise uncorroborated case; and that the strength of the Government’s case turned on the members finding the presence of subtle psychological influences that overcame SR’s will. The excessive restrictions imposed on Appellant’s Sixth Amendment confrontation rights allowed SR to testify through nonfactual euphemisms on critical issues related to the Government’s proof and her own credibility, and allowed the Government to create a substantially different impression of her truthfulness than what the defense had sought to show through the excluded evidence.
It is well-settled that “a primary interest secured by [the confrontation clause of the Sixth Amendment] is the right of cross-examination.” Douglas v. Alabama, 380 U.S. 415, 418, 85 S.Ct. 1074, 13 L.Ed.2d 934 (1965). “Cross-examination is the principal means by which the believability of a witness and the truth of his testimony are tested.” Davis v. Alaska, 415 U.S. 308, 316, 94 S.Ct. 1105, 39 L.Ed.2d 347 (1974). Moreover, “the exposure of a witness’ motivation in testifying is a proper and important function of the constitutionally protected right of cross-examination.” Id. at 316-17, 94 S.Ct. 1105. In military courts-martial, the right to attack the partiality of a witness is primarily secured under M.R.E. 608(c), which provides for the admission of evidence that shows bias, prejudice, or any motive to misrepresent through cross-examination of witnesses or extrinsic evidence. See United States v. Hunter, 21 M.J. 240, 242 (C.M.A.1986); United States v. Saferite, 59 M.J. 270 (C.A.A.F.2004).
Although trial judges have broad discretion to impose reasonable limits on cross-examination to address concerns over harassment, prejudice, confusion of the issues, the witness’ safety, or interrogation that is repetitive or only marginally relevant, this discretion is not without boundaries. Where the accuracy and truthfulness of the witness’ testimony are “key elements” in the Government’s case, a trial court’s refusal to allow the defendant to cross-examine the witness regarding possible bias, motive, or prejudice is a violation of his Sixth Amendment rights. Davis, 415 U.S. at 317-18, 94 S.Ct. 1105; see also Saferite, 59 M.J. at 273 (“Evidence of bias can be powerful impeachment.”); United States v. Moss, 63 M.J. 233, 236 (C.A.A.F. 2006) (‘When the military judge excludes evidence of bias, the exclusion raises issues regarding an accused’s Sixth Amendment right to confrontation.”); United States v. Bins, 43 M.J. 79, 84 (C.A.A.F.1995) (“When the defense offers this evidence, it may deny confrontation rights to exclude it.”); United States v. Foster, 986 F.2d 541, 543 (D.C.Cir. 1993) (“The more important the witness to the government’s case, the more important the defendant’s right, derived ¡from the Confrontation Clause of the Sixth Amendment, to cross-examine the witness.”).
Evidence that SR had made * * ^REDACTED]* * * to Appellant should have been admissible at trial because the central issue was whether SR consented during their sexual encounter on 19 October 2005, and SR was the only Government witness on the issue of consent. The defense should have been able to show that because SR had falsely informed Appellant * * *[REDACTED]* * * in fabricating a false complaint of indecent assault against Appellant, where the motive underlying each statement was SR’s fear of being disciplined. Here, the record of trial shows that SR relied on Appellant to contain rumors that were circulating over what prosecutors cryptically referred to as her “bad situation” or “secret.” (R. at 881, 901, 922-23.) Both SR’s “bad situation” and her encounter with Appellant in Chase Hall involved a military nexus that, if disclosed, subjected SR to discipline. Both incidents were connected, in that the encounter in Chase Hall apparently was meant to secure Appellant’s continued assistance in “suppressing” rumors regarding the earlier encounter.
*565I find it significant that the Government made first use of evidence of SR’s secret during its case-in-chief. Although the prosecution was able to present evidence that SR was coerced into unwanted sexual relations with Appellant by the implied threat that he would reveal the facts of her “bad situation,” the defense was prohibited from showing that this same fear of disclosure weighed so heavily in SR’s mind that she relied on Appellant to disseminate false information concerning her secret. The anomalous result was that the members heard only the Government’s evidence on the question of SR’s motivation in submitting to Appellant’s advances, while the defense was unable to complete the picture by showing the depths of her fear and the lengths she allegedly had gone — and was prepared to go — to shield the facts of her misconduct.
I disagree that the cross-examination allowed the defense was adequate to develop SR’s motive to testify falsely against Appellant. The sexual encounter between SR and Appellant had many outward appearances of being consensual. The Government’s case of indecent assault was not strong and turned on the members finding the existence of coercion that was sufficient to overcome the victim’s will. Resolving this issue necessarily required the members to carefully evaluate the potentially subtle psychological pressure that resulted from Appellant’s veiled threat to reveal the truth about SR’s secret — a threat that Appellant denied making. Certainly, one explanation for SR’s encounter with Appellant was that she felt coerced into unwanted sexual relations. Another entirely plausible explanation was that the encounter resulted from her own calculation that Appellant needed additional “motivation” to continue spreading false information on her behalf.1 Both scenarios would account for the considerable pressure SR was under after Appellant informed her that rumors still were circulating about her secret, but the latter would not necessarily describe extortion or an indecent assault.2 Appellant could not develop this alternate scenario at trial because he was prohibited from adequately addressing SR’s prior false statement.
In addition, the Government offered no evidence of a fresh complaint and no other evidence to support SR’s account of the incident involving Appellant. SR was the Government’s key witness against Appellant — in fact, SR’s testimony was the only evidence supporting Appellant’s conviction on extortion and indecent assault. Moreover, her own testimony on the question of consent was far from conclusive. For example, although SR testified that at one point during their encounter she pushed Appellant’s head aside and told him, “Please don’t,” she also testified that they kissed each other and exchanged back massages; that he told her, “You don’t have to if you don’t want to”; and that she thanked him for his support — presumably in reference to his assistance in defusing rumors regarding her secret. (R. at 885-86, 889-92, 914-17.) On the unusual facts of this case, it was essential that the defense be given wide latitude to explore SR’s credibility, and to frilly develop any motive reasonably raised by the evidence that she would bring a false allegation of sexual assault against Appellant. See Moss, 63 M.J. at 236 (“rules of evidence should be read to allow liberal admission of bias-type evidence”).
The members eventually did hear SR admit that her secret involved a violation of Cadet Regulations (R. at 899), and that she had misled Appellant about the circumstances, saying, “Yes, I did lie to him” (R. at 901). In addition, defense counsel argued in closing that SR “admitted she lied to Cadet Smith.” (R. at 1510.) This limited impeachment allowed the defense was inadequate given that a general attack on a witness’ credibility is not the same as a showing of bias or motive. See Davis, 415 U.S. at 316-*56617, 94 S.Ct. 1105. Here, the members never were able to place SR’s admission that she had lied to Appellant in any factual context, because they never heard what the secret was or what she had lied about. The members only heard that SR had lied to Appellant in the past, not why she would have lied in bringing allegations against Appellant.
More importantly, SR was able to minimize her he to Appellant by testifying that she had only omitted certain details from her account, saying, “I just didn’t tell him all that occurred,” and also that she told him, “I’m not gonna ask you to lie for me.” (R. at 902-03.) Her testimony on this point created a substantially different impression of her credibility than what the defense had tried to show — namely, that SR had knowingly provided Appellant with false information, which he then used to counter a career-threatening rumor. See Olden v. Kentucky, 488 U.S. 227, 232, 109 S.Ct. 480, 102 L.Ed.2d 513 (1988) (defendant states a violation of Confrontation Clause if a “reasonable jury might have received a significantly different impression of [the witness’] credibility” had excluded line of cross-examination been allowed). Establishing this point was essential, as the crux of Appellant’s defense was that SR had followed a pattern of fabrication to avoid discipline that was revealed by like motives from a prior scheme. Given this record, where SR was able to downplay her lie as a mere omission of details, and the defense was not allowed to inform the members what SR had lied about or the lengths she was prepared to go to protect her career, the members may well have concluded that the defense was engaged in a “speculative and baseless line of attack on the credibility of an apparently blameless witness.” Davis, 415 U.S. at 318, 94 S.Ct. 1105.
The military judge issued his ruling under M.R.E. 412, which broadly prohibits the introduction of evidence of a victim’s past sexual behavior or sexual predisposition, unless the evidence fits into one of three narrow exceptions.3 Appellant moved to admit the facts of SR’s secret under M.R.E. 412(b)(1)(C), which provides an exception for “evidence the exclusion of which would violate the constitutional rights of the accused.” 4 Evidence that is offered under an enumerated exception to M.R.E. 412 shall be admitted if the military judge determines that the evidence is relevant and that the probative value outweighs the danger of unfair prejudice — i.e., prejudice to the privacy interests of the alleged victim. See M.R.E. 412(c)(3); United States v. Sanchez, 44 M.J. 174, 178 (C.A.A.F.1996). In addition, relevant evidence that is offered under the constitutionally required exception must be admitted if it is material and favorable to the defense, and therefore is necessary. United States v. Banker, 60 M.J. 216, 222 (C.A.A.F. 2004).
In a detailed ruling, the military judge correctly determined that evidence of * * *[REDACTED]* * * was relevant evidence of SR’s motive to make a false claim of indecent assault against Appellant, stating, “I agree that this theory would be a valid reason for admitting this evidence under M.R.E. 412(b)(1)(G)....” (Appellate Ex. CLIII at 3.) The military judge reasoned:
* * ’“[REDACTED]* * *

Id.

However, the military judge then went on to conclude that the evidence had “low” probative value because:
*567[T]he evidence proffered that [SR] made these statements is not strong since it comes from the accused, who has an obvious bias. [SR]’s written statement and Article 32 testimony on this point is not clear. She admitted at the Article 32 that she only partially confided in Cadet Smith in May and fully confided in him on October 19th; * * * [REDACTED] * * *.

Id.

I would find that the military judge erred when he decided the probative value of motive evidence based on his evaluation of the credibility of the only two witnesses involved. It is the members’ role to determine whether a witness’ testimony is credible or biased. Bins, 43 M.J. at 85. “In applying M.R.E. 412, the judge is not asked to determine if the proffered evidence is true; it is for the members to weigh the evidence and determine its veracity.” Banker, 60 M.J. at 224. Accordingly, relevant and material evidence of * * * [REDACTED]* * * is no less admissible merely because it is offered through the testimony of the criminal accused. This is particularly so here, where SR — the only other witness to the conversation in issue— secured her unavailability to testify at the motions hearing by invoking her rights against self-incrimination.5 (R. at 79.) In a credibility contest between Appellant and SR, it should have been up to the members to resolve discrepancies in their respective accounts and decide whom to believe.
As a second basis for excluding the defense evidence, the military judge concluded that SR’s statement to Appellant was materially different from a report that she subsequently provided to investigators. The military judge stated:
* * ^[REDACTED]* * *, this would have little value in proving that her official allegations against Cadet Smith resulting in a public trial are also false.
(Appellate Ex. CLIII at 3.)
The military judge then concluded, “[T]he minima] probative value of this evidence is outweighed by danger of unfair prejudice to [SR’s] privacy interests and the potential danger of sidetracking the member’s [sic] attention to a collateral issue____” Id.
In a trial on charges of extortion and coerced sexual relations, I do not agree that the defense intrudes in a collateral matter by making an inquiry into facts that describe the victim’s fear that her secret will be revealed. Proof of the secret’s existence and the genuineness of SR’s fear of disclosure were key issues in the Government’s case against Appellant, and the defense had a right to explore them, subject to carefully tailored restrictions respecting SR’s privacy.6 Moreover, by focusing on the confidential versus official nature of SR’s two statements, the military judge overlooked the greater significance of the defense proffer. The defense theory was that SR’s ultimate motive in avoiding discipline was revealed in her expectation that Appellant would place his reputation on the line and communicate false information to counter rumors then in circulation about her secret.7 The defense argued that *568this same motive was also present in her complaint against Appellant, and it seems an artificial distinction to say that the formality of the complaint process somehow altered SR’s overriding concern for protecting her career. Compare United States v. Bahr, 33 M.J. 228, 233 (C.M.A.1991) (error to exclude evidence of witness’ prior false statements to classmates that she had been sexually assaulted; evidence was admissible to show witness’ motive to testify falsely against accused in order to call attention to herself).
The majority largely sidesteps the problems with the M.R.E. 412 order and under its Article 66(c), Uniform Code of Military Justice (UCMJ), authority concludes that the instant case involves non-parallel statements — an earlier statement to Appellant where avoiding discipline was a factor in SR’s motivation to lie, and a second statement to law enforcement investigators where no such motive existed because nobody else knew about the encounter and SR had no reason to fear UCMJ action. The majority emphatically concludes that because SR had no possible motive to fabricate her allegations against Appellant, the earlier statement was not relevant and therefore was inadmissible at trial. The flaw in the majority’s argument is the implicit assumption that no circumstances other than the actual disclosure of the facts surrounding the Chase Hall encounter could have provided SR with the motive to fabricate allegations of sexual assault. In my view, the timing, content, and circumstances surrounding SR’s initial report to investigators all point to the making of an intrinsically unreliable statement, and provide sufficient grounds to question SR’s motives in bringing her allegations against Appellant.
The record reveals that on 5 December 2005, Coast Guard Investigative Service (CGIS) agents interviewed Appellant — the other person who knew of the Chase Hall encounter — as part of a large-scale probe into allegations of his sexual misconduct at the Coast Guard Academy. SR was not interviewed by CGIS until almost two months later, on 9 February 2006,8 at which time she discussed her allegations against Appellant but specifically refused to address the details of her secret. SR’s self-censored initial report reveals that she had made the understandable but nevertheless calculated decision to limit the disclosure of information that could be harmful to her career.9 Such a decision on SR’s part following a considerable opportunity for reflection necessarily calls into question the completeness and reliability of her contemporaneous allegations against Appellant. Given the visibility of this dragnet investigation, the four-month delay between the Chase Hall encounter and SR’s initial report, and her selective and continued withholding of facts that did not reflect favorably on her, it certainly was possible that SR fabricated or embellished details of her allegation against Appellant as a preemptive strike to avoid discipline, based on her fear or expectation that the true facts of their encounter, if not already known by investigators, likely would be discovered.10 Accord*569ingly, the two statements were “parallel” not because anyone else knew the facts, but because of the illegality of the encounters and SR’s fear that the true facts could be discovered. Whether or not SR actually formed the motive to fabricate allegations against Appellant was an issue that the members should have decided at trial.
Faced with a recalcitrant key witness who refused to testify at the motions hearing, the Government obtained a windfall through the erroneous application of M.R.E. 412. At trial, SR provided conclusory testimony regarding her “bad situation” and Appellant’s prior role in “squashing” career-threatening rumors, for the purpose of showing that she was coerced into unwanted sexual relations after Appellant impliedly threatened to reveal the truth about her secret. On cross-examination, the defense was prohibited from addressing the facts of SR’s “bad situation” or “secret,” and similarly was prohibited from eliciting factual testimony that would inform the members that Appellant’s efforts to “squash” and “suppress” rumors specifically meant spreading false information provided by SR, on SR’s behalf.11 The result was that the Government was allowed to portray SR as an innocent victim of an extortionist plot, while the defense was not allowed to portray the witness as the architect of a scheme of false allegations intended to cover up her own misconduct. I cannot agree that SR’s privacy interest in shielding her alleged false statements from inquiry was so important that it justified denying Appellant the opportunity to pierce the veneer of the Government’s conclusory assertions that were used to convict him. I disagree with the notion that M.R.E. 412 was intended to allow the Government to prove the carpus delicti of the offenses through a witness indulging in euphemisms of doubtful legal sufficiency, particularly when they obseure facts that raise serious questions concerning her own credibility.12
When a constitutional violation is shown, a case must be reversed unless the error is harmless beyond a reasonable doubt. United States v. Israel, 60 M.J. 485, 488 (C.A.A.F. 2005). In deciding whether or not the erroneous exclusion of evidence is harmless, the court must consider “the importance of the witness’ testimony in the prosecution’s case, whether the testimony was cumulative, the presence or absence of evidence corroborating or contradicting the testimony of the witness on materials points, the extent of cross-examination otherwise permitted, and ... the strength of the prosecution’s case.” United States v. Moss, 63 M.J. 233, 238 (C.A.A.F.2006) (quoting Bahr, 33 M.J. 228 at 234 (quoting Delaware v. Van Arsdall, 475 U.S. 673, 684, 106 S.Ct. 1431 (1986))). At trial, SR testified that on 19 October 2005, she had discussed her secret with Appellant in the mailroom; that Appellant had responded by indicating he needed “motivation” to keep “helping her” by continuing to suppress rumors that were circulating about her; that she had replied by asking whether by “motivation” he meant sex — a suggestion she says made him bristle; that Appellant later appeared in her room in Chase Hall on three separate occasions, where they posed together nude for a photograph and engaged in sexual activity; that the sexual encounter had in her mind provided the “motivation” Appellant needed to continue to suppress her secret; and that although she never told Appellant to stop, she participated only out of fear that he would not keep her secret.
Appellant presented his case upon his own testimony, stating in substance that while he met SR in the mailroom on 19 October, he never extorted sexual favors from her and denied saying that he needed “motivation” to continue suppressing rumors about SR’s se*570cret. Appellant testified that they discussed getting together to pose for a nude photograph in her room; that after arriving in her room that evening, he took two digital photographs of them together, which he kept for safekeeping; and that he subsequently returned to her room on two additional occasions to exchange massages and perform consensual oral sodomy. Appellant admitted that SR was “tense” and “stressed” but claimed that the entire sexual encounter with SR was consensual. (R. at 1325.)
The difficulty accepting Appellant’s account of a consensual encounter with SR is that it makes little intuitive sense given the lack of any evidence of a relationship or any rational explanation for its spontaneous nature. In short, Appellant’s testimony is remarkable in its failure to explain SR’s actions in the absence of at least some undue influence. In this failure, however, lies the major flaw in the military judge’s M.R.E. 412 order. Appellant’s account of an almost spontaneous consensual encounter with SR would be difficult to believe unless the members were informed of SR’s prior false claim and were able to understand the depths of her concern for protecting her career. Only if informed of SR’s prior scheme would the members have considered the possibility that her encounter with Appellant in October 2005 resulted not so much from coercion, but rather from her own calculation that she needed to ensure his continued cooperation in keeping her prior misconduct secret. Only then would the members have considered the possibility that SR might have fabricated a false claim of sexual assault against Appellant as a preemptive strike, out of fear that the encounter would be discovered through an ongoing investigation. The erroneous M.R.E. 412 order deprived Appellant of his best defense to the charges involving SR. See United States v. Gray, 40 M.J. 77, 80 (C.M.A. 1994) (military judge committed reversible error by excluding evidence of victim’s past sexual behavior under M.R.E. 412; case came down to a credibility contest between witnesses, and the excluded evidence “could have made [the accused’s] otherwise incredible explanation believable”); see also United States v. Williams, 37 M.J. 352, 360 (C.M.A. 1993) (accused’s constitutional right to present evidence of victim’s extramarital affair improperly excluded under M.R.E. 412; excluded evidence would have revealed motive to provide false testimony in order to protect affair, victim was key witness in government’s ease, and evidence of guilt was not overwhelming).
Here, the Government offered no other evidence to support SR’s testimony that her sexual encounter with Appellant, which had many outward indicators of being consensual, actually resulted from coercion. The admission of evidence that SR had furnished Appellant with false information which he then used to counter a career-threatening rumor may well have cast doubt on the veracity of SR’s testimony, and tipped the balance in favor of Appellant’s version of events. Accordingly, I would find that the error in excluding this evidence was not harmless beyond a reasonable doubt.
I would affirm the findings of guilty to sodomy, attempted failure to obey a lawful order, and unauthorized absence. I would set aside the findings of guilty to extortion and indecent assault, and the sentence, and return the case to the Convening Authority for a rehearing.

. The defense attempted to develop this alternate theory during cross-examination of SR, but was hamstrung by its inability to speak directly to the facts of the prior false allegation. (R. at 903.)


. In fact, the Government, in apparent acknowledgment of the subtle psychological pressures at work, responsibly determined that it would not charge Appellant with forcible sodomy. In its answer and brief, the Government explained, “[a]s a practical matter, it would be difficult to convict someone of forcible sodomy on these facts, however, that does not mean that the conduct was consensual." (Government Br. 7.)


. M.R.E. 412 is modeled after Federal Rule of Evidence 412 and is intended to protect victims of sexual offenses from degrading and embarrassing disclosure of intimate details of their private lives while preserving the constitutional rights of the accused to present a defense. Appendix 22 at A22-36, Manual for Courts-Martial, United States (2005 ed.).


. I agree with the majority that the trial defense team did not precisely address the admissibility of the evidence in terms of SR’s “motive” to fabricate. Indeed, it appears that the defense objection has assumed greater clarity and focus on appeal. The defense, however, did argue at trial that the evidence implicated Appellant’s confrontation rights to show the witness’s "biases and ... credibility,” in that it revealed SR's “pattern" of claiming that * * ’“[REDACTED]* * * when disclosure could be damaging to her career. (R. at 97-98.) By focusing on SR’s conscious decision to lie under similar circumstances in order to avoid punishment, the defense adequately raised the issue of SR's motive to fabricate allegations against Appellant.


. Because SR refused to testify, the military judge based his findings on Appellant’s in-court testimony, SR’s prior written statement, and the non-verbatim summary of her Article 32 testimony. Based on my review of the complete record, I would find that there was at least a reasonable probability that SR provided Appellant with a false account of her secret — * * * [REDACTED]* * * — -which he then used to counter rumors on her behalf. Appellant’s testimony concerning their initial conversation was partially corroborated in several key respects by SR’s trial testimony, including her admission that the conversation took place, that she had ‘‘lied’’ to Appellant by omitting details that presented her in a “bad light,” and that Appellant had assisted her by "squashing" rumors of her secret. (R. at 878, 901-02.)


. The military judge clearly recognized the relevance of the content of the secret to the extortion and indecent assault offenses, observing, "[I]f the secret is about something that is completely inconsequential, it makes it less likely that [SR] would have been willing to do something against her will." (R. at 112.) Ultimately, however, the Government was able to prove both the existence and importance of the secret through the witness’s layering on of additional conclusory statements.


. There is no dispute that SR did not actively seek out Appellant to lie for her concerning her secret. However, after furnishing Appellant with an allegedly false account of her secret, SR apparently did nothing to discourage Appellant from using that information to counter rumors that were in circulation. In fact, SR’s approval *568of Appellant’s efforts to “help her” by suppressing rumors was reflected in her own trial testimony (R. at 901, 922-23, 926), and Appellant's threatened withholding of that assistance ultimately formed the basis of the Government’s extortion charge.


. The record does not disclose whether SR voluntarily came forward or was first approached by CGIS.


. In her signed statement to CGIS dated 15 February 2006, SR also indicated, "A situation occurred, that I do not which [sic] to discuss, which led to rumors (which were grossly exaggerated).” (Appellate Ex. XVII, Enclosure 13 at 1; Appellate Ex. XXI at 2.) SR’s clear attempt to downplay the rumors while at the same time refusing to address them indicates, in my mind at least, a concern for UCMJ or administrative action, if not a desire to deflect official interest in her own behavior.


. Given the ongoing CGIS investigation, there certainly would have been risks to SR in not stepping forward at all. SR likely had no way of knowing if Appellant had already reported their encounter to CGIS agents, leaving the possibility of an unrebutted, potentially career-threatening allegation of sexual misconduct in the hands of authorities. There also was the risk that Appellant might decide to cooperate with authorities and make a preemptive disclosure at a future time. The argument that the record completely foreclosed the possibility of fabrication by SR would make more sense if SR had made a prompt and complete report of her allegations against Appellant at a time prior to the CGIS investigation. That did not happen in this case.


. The record of trial is devoid of any facts that would have explained to the members what these words actually meant.


. Certainly there were less burdensome remedies available to the military judge that could have protected the legitimate privacy interests of the victim in this case. The military judge could have fashioned an order restricting the defense from probing the intimate and personal details of the secret, focusing instead on the nature of the encounter * * * [REDACTED] * * *. In addition, the military judge could have closed the proceeding during testimony on the May 2005 incident to protect the victim from undue embarrassment or humiliation. The military judge also could have provided instructions to the members limiting the improper use of the evidence.